Response to Amendment
	This communication is in response to the amendment filed on 6/20/2022.  Claims 1-5, 7-9, and 11-18 are pending.

Drawings
The objection to the Drawings is withdrawn based on the amendment filed on 6/20/2022.

Specification
The objection to the Specification is withdrawn based on the amendment filed on 6/20/2022.

Claim Objections
The objection to Claims 6, 14, and 19 is withdrawn based on the amendment filed on 6/20/2022.
Claim 7 is objected to because of the following informalities:  line 9 should be amended to recite “a server to perform learning…”.  Claims 8-9 and 11-14 are objected to due to their dependence on Claim 7.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 4-5, 15-16, and 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Independent Claim 1 recites “perform learning based on the cell information of the solar cell and line information of a string line including the solar cell” and “predict an output of a solar cell module including the solar cell based on the learning”.  The limitations of “perform learning based on the cell information of the solar cell and line information of a string line including the solar cell” and “predict an output of a solar cell module including the solar cell based on the learning”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting a test apparatus including an interface and a processor, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “a processor to” language, “perform” in the context of this claim encompasses the user mentally performing calculations based on cell information of a solar cell and line information of a string line including the solar cell. Similarly, the limitation of “predict an output of a solar cell module including the solar cell based on the learning”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “a processor to” language, “predict” in the context of this claim encompasses the user performing making a determination based on the calculations that were performed in the previous learning step. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites the following additional elements – “receive cell information including cell efficiency, cell voltage, and cell current of a solar cell”, “output an output prediction value of the solar cell module”, “wherein in case in which a cell rating is given based on the cell efficiency, the solar cell module includes a solar cell of a first reference value or more, and in case in which the cell rating is given based on the output prediction value, the solar cell module includes a solar cell having cell efficiency equal to or higher than a second reference value that is lower than the first reference value”, and using a test apparatus including an interface and a processor to perform the receiving, performing, predicting, and outputting steps.
Regarding “receive cell information including cell efficiency, cell voltage, and cell current of a solar cell”, this limitation does not integrate into a practical application because the limitation merely recites receiving of data for use in the mental process (i.e., the performing and predicting steps). Further, the receiving step is insignificant extra-solution activity that cannot reasonably integrate the judicial exception into a practical application (MPEP 2106.04(d).1 and 2106.05(g)).
Regarding “output an output prediction value of the solar cell module”, this limitation does not integrate into a practical application because the limitation merely recites outputting a result of the mental process (i.e., the performing and predicting steps). Further, the outputting step is insignificant extra-solution activity that cannot reasonably integrate the judicial exception into a practical application (MPEP 2106.04(d).1 and 2106.05(g)).
Regarding “wherein in case in which a cell rating is given based on the cell efficiency, the solar cell module includes a solar cell of a first reference value or more, and in case in which the cell rating is given based on the output prediction value, the solar cell module includes a solar cell having cell efficiency equal to or higher than a second reference value that is lower than the first reference value”, this limitation does not integrate into a practical application because the limitation is merely directed to the received cell efficiency data that is used in the mental process of determining of the output prediction value that is performed in the performing and predicting steps.
Regarding the test apparatus including an interface and a processor, the test apparatus is recited at a high-level of generality (i.e., as a generic computer system performing a generic computer function of mathematical calculations, i.e., the performing and predicting steps steps) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a test apparatus to perform the receiving, performing, predicting, and outputting steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, Claim 1 is not patent eligible.
Dependent claims 2 and 4-5 are likewise also not patent eligible. The limitations of claims 2 and 4-5 are also directed to the mental process judicial exception and are implemented using generic computer components, and therefore there are no additional elements in claims 2 and 4-5 which are capable of integrating the exception into a practical application or are significantly more than the judicial exception.
	Independent Claim 15 recites the same receiving, performing, predicting, outputting, and classifying steps that are recited in independent Claim 1, with the receiving, performing, predicting, outputting, and classifying steps being performed by a test apparatus of a solar cell comprising an interface and a processor.  The test apparatus of a solar cell comprising an interface and a processor amounts to generic computer components.  Therefore, Claim 15 is also directed to an abstract idea (i.e., a mental process), and is not patent eligible.
Dependent claims 16 and 18 are likewise also not patent eligible. The limitations of claims 16 and 18 are also directed to the mental process judicial exception and are implemented using generic computer components, and therefore there are no additional elements in claims 16 and 18 which are capable of integrating the exception into a practical application or are significantly more than the judicial exception.



Response to Arguments
The rejections under 35 U.S.C 101 of Claims 1-2, 4-5, 15-16, and 18-19 were not addressed in the Response filed on 6/20/2022.  These rejections are maintained regarding amended independent Claims 1 and 15 because the incorporation of dependent Claims 6 and Claim 19, which were both rejected under 35 U.S.C 101 in the Non-Final Office Action dated 3/22/2022, into the independent Claims does not overcome the rejections.  An updated rejection of Claims 1 and 15 under 35 U.S.C 101 based on Applicant’s amendment is provided above.

Allowable Subject Matter
Although there are no prior art rejections for Claims 1-2, 4-5, 15-16, and 18, the Examiner cannot comment on their allowability until the rejections under 35 U.S.C 101 are satisfactorily addressed.
Claims 3 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Although there are no prior art rejections for Claims 7-9 and 11-14, the Examiner cannot comment on its allowability until the objection to independent Claim 7 is satisfactorily addressed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA L DAVIS whose telephone number is (571)272-1599. The examiner can normally be reached Monday-Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CYNTHIA L. DAVIS
Examiner
Art Unit 2863



/C.L.D./Examiner, Art Unit 2863       

/NATALIE HULS/Primary Examiner, Art Unit 2863